Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 2 February 2022, the Amendment filed 3 January 2022 has been entered. Prior to entry of the Examiner’s Amendment below, claims 16-29 were pending, noting that the Examiner’s Amendment below cancels claims 25 and 28. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 8 November 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Kevin McDaniel on 11 February 2022.
The application has been amended as follows: 
	Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the deletion of reference character “6” and its lead line from Fig. 1A and the deletion of reference character “13” and its lead line from Fig. 9.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

	Amendments to the specification:
	At page 1 of the specification, prior to the ‘BACKGROUND OF THE INVENTION’ heading, the specification has been amended as indicated below:
MACHINE WITH INTERCHANGEABLE TOOLS FOR THE WORKING OF SHEET
MATERIALS















	Amendments to the claims:
Claim 16 has been amended as indicated below:
16. A combination including an apparatus for working sheet material and including a plurality of tools selectively attachable to the apparatus, 
the apparatus comprising: 
a supporting frame; and
a supporting head connected to said supporting frame, a first female coupler and a second female coupler being disposed on said supporting head; 
the plurality of tools comprising:
a working device including a first rotary tool, a first male coupler being disposed on said working device;
a waterjet cutter adapted to be positioned above the sheet material, a second male coupler being disposed on said waterjet cutter; 




wherein said first female coupler and said second female coupler being configured so as to alternately permit coupling with said first male coupler or with said second male coupler, said supporting head having a shaft and a mandrel, the mandrel being connected to said shaft, said first female coupler comprising the mandrel, said first male coupler having a pin adapted to be inserted into and coupled with the mandrel.  

Claim 18 has been amended as indicated below:
18. A combination including an apparatus for working sheet material and including a plurality of tools selectively attachable to the apparatus, 
the apparatus comprising: 
a supporting frame; and
a supporting head connected to said supporting frame, a first female coupler and a second female coupler being disposed on said supporting head; 
the plurality of tools comprising:
a working device including a first rotary tool, a first male coupler being disposed on said working device; 
a waterjet cutter adapted to being positioned above the sheet material, a second male coupler being disposed on said waterjet cutter; 



wherein said first female coupler and said second female coupler being configured so as to alternately permit coupling with said first male coupler or with said second male coupler, wherein said second female coupler has a conical mouth, said second male coupler having a conical insert adapted to be inserted inside the conical mouth; 
a hydraulic conduit disposed inside the supporting head and adapted to receive a high-6pressure liquid; 
a hydraulic connection downstream of said hydraulic conduit, said hydraulic connection comprising the conical mouth of said second female coupler; and 
an internal conduit in communication with the conical mouth and with said hydraulic conduit.  

Claim 23 has been amended as indicated below:
23. The apparatus of claim 16, wherein the plurality of tools further comprising: 
a removable frame mountable on said supporting head, said removable frame having a connector that connects said removable frame to said supporting frame.  

Claim 24 has been amended as indicated below:
24. The apparatus of claim 16, wherein the plurality of tools further comprising: 
a removable frame having a connector that connects said removable frame to said supporting frame.

Claim 25 has been canceled.

Claim 26 has been amended as indicated below:
26. The apparatus of claim 21, wherein the plurality of tools further comprising: 
a removable frame mountable on said supporting head, said removable frame having a connector that connects said removable frame to said supporting frame.  

Claim 27 has been amended as indicated below:
27. The apparatus of claim 21, wherein the plurality of tools further comprising: 
a removable frame having a connector that connects said removable frame to said supporting frame.

Claim 28 has been canceled. 

Allowable Subject Matter
Claims 16-24, 26-27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: US Pat. No. 10,496,070 B2 to Shapiro et al. as modified by US Pat. No. 10,494,131 B2 to Mistyurik et al. as set forth in the Non-Final Office Action mailed 29 September 2021 fails to disclose “said supporting head having a shaft and a mandrel, the mandrel being connected to said shaft, said first female coupler comprising the mandrel, said first male coupler having a pin adapted to be inserted into and coupled with the mandrel” as required by claim 16, and that Shapiro as modified by Mistyurik as set forth in the Non-Final Office Action also fails to disclose “herein said second female coupler has a conical mouth, said second male coupler having a conical insert adapted to be inserted inside the conical mouth; a hydraulic conduit disposed inside the supporting head and adapted to receive a high-6pressure liquid; a hydraulic connection downstream of said hydraulic conduit, said hydraulic connection comprising the conical mouth of said second female coupler; and an internal conduit in communication with the conical mouth and with said hydraulic conduit” as required by claim 18. These features, in combination with the remainder of features recited in the claims 16 and 18, respectively, therefore distinguish over the best known art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724